     Case 2:21-cv-00273-JAD-NJK Document 18
                                         17 Filed 04/01/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for Greenpoint Mortgage
 7   Funding Trust Mortgage Pass-Through Certificates, Series 2006-AR6
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS               Case No.: 2:21-cv-00273-JAD-NJK
     TRUSTEE FOR GREENPOINT MORTGAGE
11   FUNDING TRUST MORTGAGE                           STIPULATION AND ORDER TO
12   PASSTHROUGH CERTIFICATES, SERIES                 EXTEND TIME PERIOD TO RESPOND
     2006-AR6,                                        TO MOTIONS TO DISMISS [ECF No. 9-
13                  Plaintiff,                        11]
           vs.
14
                                                      [First Request]
15   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE                                  ECF No. 17
16   COMPANY; TICOR TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
17   ROE CORPORATIONS XI through XX,
18   inclusive,

19                       Defendants.

20          Plaintiff, U.S. Bank National Association, as Trustee for Greenpoint Mortgage Funding
21   Trust Mortgage Pass-Through Certificates, Series 2006-AR6 (“U.S. Bank Trustee”) and
22   Defendants Fidelity National Title Group, Inc., Chicago Title Insurance Company and Ticor
23   Title of Nevada, Inc. (collectively the “Defendants”), by and through their counsel of record,
24   hereby stipulate and agree as follows:
25          1. On February 18, 2021, U.S. Bank Trustee filed its Complaint in Eighth Judicial
26              District Court, Case No. A-21-829687-C [ECF No. 1-1];
27          2. On February 18, 2021, Chicago Title Insurance Company filed a Petition for
28              Removal to this Court [ECF No. 1];



                                               Page 1 of 2
     Case 2:21-cv-00273-JAD-NJK Document 18
                                         17 Filed 04/01/21 Page 2 of 2




 1          3. On March 18, 2021, Defendants filed their Motions to Dismiss [ECF No. 9-11];
 2          4. U.S. Bank Trustee’s deadline to respond to Defendants’ Motion to Dismiss is
 3              currently April 1, 2021;
 4          5. U.S. Bank Trustee’s counsel is requesting an extension until Tuesday, May 4, 2021,
 5              to file its response to the pending Motion to Dismiss;
 6          6. This extension is requested to allow counsel for U.S. Bank Trustee additional time to
 7              review and respond to the points and authorities cited to in the pending Motions;
 8          7. Counsel for Defendants does not oppose the requested extension;
 9          8. This is the first request for an extension which is made in good faith and not for
10              purposes of delay.
11          IT IS SO STIPULATED.
12    DATED this 31st day of March, 2021.              DATED this 31st day of March, 2021.

13    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
14
      /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair
15    Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                             Nevada Bar No. 12277
16    7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
17    Las Vegas, NV 89117                              Encino, California 91436
      Attorneys for Plaintiff, U.S. Bank National      Attorney for Defendants, Fidelity National
18    Association, as Trustee for Greenpoint           Title Group, Inc., Chicago Title Insurance
      Mortgage Funding Trust Mortgage Pass-            Company and Ticor Title of Nevada, Inc.
19    Through Certificates, Series 2006-AR6
20
     IT IS SO ORDERED.
21
                       1st day of April, 2021.
            Dated this _____
22
23                                                  ________________________________________
                                                    UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28



                                                Page 2 of 2
